Case: 18-1272 Case
               Document:
                   4:17-cv-40117-TSH
                          00117346991 Document
                                        Page: 1 72 Date
                                                    FiledFiled:
                                                          10/03/18
                                                                10/03/2018
                                                                     Page 1 ofEntry
                                                                               1    ID: 6202757




                     United States Court of Appeals
                                    For the First Circuit
       No. 18-1272
                                        ROBERT J. TASHJIAN

                                          Plaintiff - Appellant

                                                   v.

        DENNIS MINNICH, SR., West Boylston Chief of Police; DAVID MCGRATH; KORDE &
        ASSOCIATES, P.C.; NEW PENN FINANCIAL, LLC, d/b/a Shellpoint Mortgage Servicing,
           LLC; OCWEN MORTGAGE SERVICING, LLC; DR. ERIC DICKSON; U/MASS
          MEMORIAL WORCESTER; U/MASS MEMORIAL CLINTON; TOWN OF WEST
        BOYLSTON, Anita Scheipers, Town Administrator; COLLINS WEST BOYLSTON, LLC

                                        Defendants - Appellees


                                             MANDATE

                                       Entered: October 3, 2018

              In accordance with the judgment of August 3, 2018, and pursuant to Federal Rule of
       Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                                 By the Court:

                                                 /s/ Maria R. Hamilton, Clerk

       cc:
       James A. Bello
       Gerard T. Donnelly
       Robert James Durant Jr.
       Krystle Guillory Tadesse
       Richard J. Levin
       Courtney E. Mayo
       Walter Harley Porr Jr.
       Seth H. Salinger
       Robert J. Tashjian
       Michael P. Trainor
       Lori Kathleen Vaulding
       Tory A. Weigand
